DETAILED ACTION
1.	The following Office Action is based on the amendment filed on September 17, 2021, having claims 1-20. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, filed September 17, 2021, with respect to claims 1-20 have been fully considered and are persuasive. The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed. The closest prior art references are: Nikolich et al. (US 6,826,195 B1) which discloses a chassis which is fully-meshed IP switch with high-performance packet forwarding distributed across multiple modules with a chassis controller and cluster manager controlling and configuring each module (Fig 4); and Wang et al. (US 2015/0349970 A1) which discloses multi-chassis cluster system comprising low-performance routers or switches with a controller that may be a high-performance router or switch (pars. 168 and 171; Figs 1A-1C). 

5.	The following is an examiner’s statement of reasons for allowance:
	For claims 1-20, the prior art fails to teach or render obvious a combination of:
	a second chassis comprising a second high-performance switching module and a second low-performance switching module, wherein the second high-performance switching module has a higher performance requirement than the second low-performance switching module, wherein the first high-performance module and the second high-performance module are to be connected to one or more low-performance modules, wherein the first low-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471